MOSK, J., Concurring.
I concur.
I agree that the judgment in favor of plaintiff and against defendant State Farm Insurance Company should be reversed. Plaintiff could not recover for negligence in investigating the insurance claim because “[n]egligence is not among the theories of recovery generally available against insurers. Delay or failure to pay policy benefits may be actionable as a breach of contract or bad *1254faith, not negligence.” (Croskey et al., Cal. Practice Guide: Insurance Litigation (The Rutter Group 2005) ¶ 11:205, p. 11-48.)